 



Exhibit 10.2
Deutsche Bank (DEUTSCHE BANK LOGO) [h48027h4802701.gif]
Deutsche Bank AG,
London Branch
Winchester house
1 Great Winchester St,
London EC2N 2DB
Tel. 44 20 7545 8000
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Telephone: 212-250-5600
June 28, 2007

     
To:
  Parker Drilling Company
 
  1401 Enclave Parkway, Suite 600
 
  Houston, Texas 77077
 
  Attn: General Counsel
 
  Telephone: (281) 406-2000
 
  Facsimile: (281) 406-2001
 
   
From:
  Deutsche Bank AG London
 
  c/o Deutsche Bank Securities Inc.
 
  60 Wall Street
 
  New York, NY 10005
 
  Telephone: 212-5600
 
  Facsimile: 212-797-9344
 
   
Re:
  Convertible Bond Hedge Transaction
 
  (Transaction Reference Number: 189652)

Ladies and Gentlemen:
     The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Deutsche Bank AG acting
through its London branch (“Deutsche”) and Parker Drilling Company
(“Counterparty”). This communication constitutes a “Confirmation” as referred to
in the ISDA Master Agreement specified below.
DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK SECURITIES INC.
(“AGENT”) HAS ACTED SOLELY AS AGENT IN

     
Chairman of the Supervisory Board: Clemens Börsig Board of Managing Directors:
Hermann-Josef Lamberti, Josef Ackermann, Anthony Dilorio, Hugo Banziger
  Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.





--------------------------------------------------------------------------------



 



CONNECTION WITH THE TRANSACTION AND HAS NO OBLIGATION, BY WAY OF ISSUANCE,
ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE PERFORMANCE OF EITHER
PARTY UNDER THE TRANSACTION. DEUTSCHE BANK AG LONDON IS NOT A MEMBER OF THE
SECURITIES INVESTOR PROTECTION CORPORATION (SIPC).
     1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (except to the extent expressly amended by this
Confirmation) (the “Equity Definitions”, and together with the 2000 Definitions,
the “Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. and as in effect on the date hereof (“ISDA”). In
the event of any inconsistency between the 2000 Definitions and the Equity
Definitions, the Equity Definitions will govern. Certain defined terms used
herein have the meanings assigned to them in an Indenture to be dated as of
July 5, 2007 between Counterparty and The Bank of New York Trust Company, N.A.
as trustee (the “Indenture”) relating to the USD 115.0 principal amount of
2.125% Convertible Senior Notes due July 15, 2012 (the “Convertible
Securities”). In the event of any inconsistency between the terms defined in the
Indenture and this Confirmation, this Confirmation shall govern. For the
avoidance of doubt, references herein to sections of the Indenture are based on
the draft of the Indenture most recently reviewed by the parties at the time of
execution of this Confirmation. If any relevant sections of the Indenture are
changed, added or renumbered following execution of this Confirmation but prior
to the execution of the Indenture, the parties will amend this Confirmation in
good faith to preserve the economic intent of the parties.
     This Confirmation evidences a complete and binding agreement between
Deutsche and Counterparty as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall be subject to an agreement (the
“Agreement”) in the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as
if Deutsche and Counterparty had executed an agreement in such form (without any
Schedule but with the elections set forth in this Confirmation), except to the
extent amended, modified or supplemented by this Confirmation. For the avoidance
of doubt, the Transaction shall be the only transaction under the Agreement.
     All provisions contained in, or incorporated by reference to, the Agreement
will govern this Confirmation except as expressly modified herein. In the event
of any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.
     2. The Transaction constitutes a Share Option Transaction for purposes of
the Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

          General Terms:    
 
       
 
  Trade Date:   June 28, 2007
 
       
 
  Effective Date:   The closing date of the offering of the Convertible
Securities.
 
       
 
  Option Type:   Call
 
       
 
  Seller:   Deutsche
 
       
 
  Buyer:   Counterparty
 
       
 
  Shares:   The Common Stock of Counterparty, par value USD 0.162/3 per share
(Ticker Symbol:
 
      “PKD”).

2



--------------------------------------------------------------------------------



 



         
 
  Number of Options:   30% of the number of Convertible Securities in
denominations of USD1,000 principal amount issued by Counterparty on the closing
date for the initial issuance of the Convertible Securities; provided that if
the Underwriters, as defined in the Underwriting Agreement dated the date hereof
between the Company and Banc of America Securities LLC, as representative of the
several underwriters (the “Underwriting Agreement”) exercise their option to
purchase additional Securities pursuant to Section 2(c) of the Underwriting
Agreement, then on the Additional Premium Payment Date, the Number of Options
shall be automatically increased by 30% of the number of Convertible Securities
in denominations of USD 1,000 principal amount issued pursuant to such exercise
(such Convertible Securities, the “Additional Securities”).
 
       
 
  Number of Shares:   As of any date, the product of the Number of Options and
the Conversion Rate in effect on such date.
 
       
 
  Conversion Rate:   As defined in the Indenture, but without regard to any
adjustments to the Conversion Rate pursuant to Sections 3.01(e), 10.01(c),
10.01(d), 10.04(g) and 10.04(h) of the Indenture.
 
       
 
  Strike Price:   USD 13.8463
 
       
 
  Premium:   USD 8,687,100; provided that if the Number of Options is increased
pursuant to the proviso to the definition of Number of Options above, an
additional Premium equal to the product of the number of Options by which the
Number of Options is so increased and USD 251.80 shall be paid on the Additional
Premium Payment Date.
 
       
 
  Premium Payment Date:   July 5, 2007
 
       
 
  Additional Premium   The closing date for the purchase and sale of the
 
  Payment Date:   Additional Securities.
 
       
 
  Exchange:   New York Stock Exchange
 
       
 
  Related Exchange:   All Exchanges
 
        Procedures for Exercise:    
 
       
 
  Potential Exercise Dates:   Each Conversion Date.
 
       
 
  Conversion Date:   Each “Conversion Date” as defined in the Indenture.
 
       
 
  Required Exercise on   On each Conversion Date, a number of Options equal
 
  Conversion Dates:   to the number of Convertible Securities in denominations
of USD1,000 principal amount submitted for conversion on such Conversion Date in
accordance with the terms of the Indenture shall be automatically exercised,
subject to “Notice of Exercise” below.
 
       
 
  Expiration Date:   July 15, 2012

3



--------------------------------------------------------------------------------



 



         
 
  Automatic Exercise:   As provided above under “Required Exercise on Conversion
Dates”.
 
       
 
  Notice of Exercise:   Notwithstanding anything to the contrary in the Equity
Definitions, in order to exercise any Options, Counterparty must notify Deutsche
in writing prior to 5:00 PM, New York City time, on the Scheduled Valid Day
prior to the scheduled first day of the applicable Settlement Averaging Period
relating to the Convertible Securities converted on the Conversion Date
occurring on the relevant Exercise Date (such Convertible Securities, the
“Relevant Convertible Securities”) of (i) the number of Options being exercised
on such Exercise Date, (ii) the scheduled first day of the applicable Settlement
Averaging Period, (iii) the scheduled settlement date under the Indenture for
the Relevant Convertible Securities and (iv) whether Counterparty has elected to
satisfy its conversion obligations with respect to the Relevant Convertible
Securities in Shares only (as described in Section 10.02(b) of the Indenture)
(“Gross Share Settlement”); provided that with respect to Options relating to
Relevant Convertible Securities with a Conversion Date occurring on or after
April 15, 2012, such Notice of Exercise may be given on or prior to the second
Scheduled Valid Day immediately preceding the Expiration Date and need only
specify the number of Options being exercised.
 
       
 
  Notice of Gross Share Settlement:   If Counterparty has elected Gross Share
Settlement for all Convertible Securities with a Conversion Date occurring on or
after April 15, 2012, then with respect to Options relating to such Convertible
Securities, Counterparty shall notify Deutsche of such election before 5:00 p.m.
(New York City time) on or prior to April 15, 2012.
 
       
 
  Deutsche’s Telephone Number and    
 
       
 
  Telex and/or Facsimile Number    
 
       
 
  and Contact Details for purpose of Giving Notice:   c/o Deutsche Bank
Securities Inc.
60 Wall Street, NYC60-0425
 
      New York, NY 10005-2858
 
      Attention: Equity Capital Markets
 
      Telephone: 212-250-5600
 
      Facsimile: 212-797-9344
 
        Settlement Terms:    
 
       
 
  Settlement Method:   Net Share Settlement
 
       
 
  Net Share Settlement:   Deutsche will deliver to Counterparty, on or before
the relevant Settlement Date, a number of Shares equal to the Net Shares in

4



--------------------------------------------------------------------------------



 



         
 
      respect of any Option exercised or deemed exercised hereunder. In no event
will the Net Shares be less than zero.
 
       
 
  Net Shares:   In respect of any Option exercised or deemed exercised, a number
of Shares equal to (i) the sum of the quotients, for each Valid Day during the
Settlement Averaging Period for such exercisable Option, of (A) the product of
(x) excess, if any, of the Relevant Price less the Strike Price on such Valid
Day and (y) the Conversion Rate on such Valid Day divided by (B) such Relevant
Price, divided by (ii) the number of Valid Days in the Settlement Averaging
Period; provided that if the calculation contained in clause (A) above results
in a negative number, such number shall be replaced with the number zero.
Notwithstanding the forgoing, if Counterparty has elected Gross Share Settlement
and so specified in the Notice of Exercise, or if applicable, the Notice of
Gross Share Settlement, then with respect to any Option relating to the Relevant
Convertible Securities with a Conversion Date occurring on or following
April 15, 2012, the Net Shares shall be equal to the lesser of (i) a number of
Shares determined as described above and (ii) a number of Shares equal to the
Net Convertible Value for such Option divided by the Obligation Price. Deutsche
will deliver cash in lieu of any fractional Shares to be delivered with respect
to any Net Shares valued at the Relevant Price for the last Valid Day of the
Settlement Averaging Period.
 
       
 
  Net Convertible Value:   With respect to an Option, (i) the Total Convertible
Value for such Option minus (ii) USD 1,000.
 
       
 
  Total Convertible Value:   With respect to an Option, (i) the aggregate number
of Shares, if any, that Counterparty is obligated to deliver to the holder of an
Convertible Security for the relevant Conversion Date pursuant to
Section 10.03(b) of the Indenture, multiplied by (ii) the Obligation Price.
 
       
 
  Obligation Price:   The opening price as displayed under the heading Op on
Bloomberg page PKD.N <equity> (or any successor thereto) on the Obligation
Valuation Date.
 
       
 
  Obligation Valuation Date:   Settlement Date
 
       
 
  Settlement Averaging Period:   For any Option, (i) with respect to an Option
with a Conversion Date occurring prior to April 15, 2012, the twenty
(20) consecutive Valid Day period beginning on, and including, the third Valid
Day following such Conversion Date (or the forty (40) consecutive Valid Day
period commencing on, and including, the third Valid Day following such
Conversion Date if Counterparty has elected Gross Share Settlement and specified
Gross Share Settlement in the Notice of Exercise) or (ii) with respect to an
Option with a Conversion Date occurring on or following April 15, 2012, the
twenty (20) consecutive Valid Day period beginning on, and including, the
twenty-second (22nd) Scheduled Valid Day immediately prior to the Expiration
Date (or the forty (40) consecutive Valid Day period commencing on, and
including, the forty second (42nd) Scheduled Valid Day immediately prior to the
Expiration Date if

5



--------------------------------------------------------------------------------



 



         
 
      Counterparty has delivered a Notice of Gross Share Settlement to Deutsche
on or prior to April 15, 2012).
 
       
 
  Settlement Date:   For any Option, the third Valid Day following the final day
of the applicable Settlement Averaging Period with respect to such Option.
 
       
 
  Settlement Currency:   USD
 
       
 
  Valid Day:   A day on which (i) there is no Market Disruption Event and
(ii) trading in the Shares generally occurs on the Exchange or, if the Shares
are not then listed on the Exchange, on the principal other U.S. national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a U.S. national or regional securities exchange,
on the principal other market on which the Shares are then traded. If the Shares
(or other security for which a Relevant Price must be determined) is not so
listed or quoted, a Valid Day means a Business Day.
 
       
 
  Scheduled Valid Day:   A day that is scheduled to be a Valid Day on the
primary U.S. national securities exchange or market on which the Shares are
listed or admitted to trading.
 
       
 
  Market Disruption Event:   Section 6.3 of the Equity Definitions is hereby
replaced in its entirety by the following:
 
       
 
      Market Disruption Event means in respect of a Share, (i) a failure by the
Exchange or, if the Shares are not then listed on the Exchange, by the principal
other U.S. national or regional securities exchange on which the Shares are then
listed or, if the Shares are not then listed on a U.S. national or regional
securities exchange, by the principal other market on which the Shares are then
traded, to open for trading during its regular trading session or (ii) the
occurrence or existence prior to 1:00 p.m., New York City time, on any trading
day for the Shares for an aggregate one half hour period of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the stock exchange or otherwise) in the Shares or in any options,
contracts or future contracts relating to the Shares.
 
       
 
  Relevant Price:   On any Valid Day, the per Share volume-weighted average
price as displayed under the heading Bloomberg VWAP on Bloomberg page PKD.N
<equity> AQR (or any equivalent successor if such page is not available) in
respect of the period from the scheduled opening time of trading on the Exchange
to the Scheduled Closing Time of the Exchange on such Valid Day (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valid Day, as determined by the Calculation Agent using a volume-weighted
method). The Relevant Price will be determined without regard to after hours
trading or any other trading outside of the regular trading session hours.

6



--------------------------------------------------------------------------------



 



         
 
  Other Applicable Provisions:   To the extent Deutsche is obligated to deliver
Shares hereunder, the provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Counterparty is
the Issuer of the Shares) and 9.12 of the Equity Definitions will be applicable,
except that all references in such provisions to “Physically-Settled” shall be
read as references to “Net Share Settled”. “Net Share Settled” in relation to
any Option means that Deutsche is obligated to deliver Shares hereunder.
 
       
 
  Restricted Certificated Shares:   Notwithstanding anything to the contrary in
the Equity Definitions, Deutsche may, in whole or in part, deliver Shares in
certificated form representing the Number of Shares to be Delivered to
Counterparty in lieu of delivery through the Clearance System. With respect to
such certificated Shares, the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by deleting the
remainder of the provision after the word “encumbrance” in the fourth line
thereof.
 
        Share Adjustments:    
 
       
 
  Method of Adjustment:   Notwithstanding Section 11.2 of the Equity
Definitions, upon the occurrence of any event or condition set forth in
Sections 10.04(a) through (f) of the Indenture, the Calculation Agent shall upon
prior written notice to Counterparty make a corresponding adjustment, which it
reasonably determines in good faith to be necessary, to the terms relevant to
the exercise, settlement or payment of the Transaction. Immediately upon the
occurrence of any “Adjustment Event”, as defined in the Indenture, Counterparty
shall notify the Calculation Agent of such Adjustment Event; and once the
adjustments to be made to the terms of the Indenture and the Convertible Notes
in respect of such Adjustment Event have been determined, Counterparty shall
immediately notify the Calculation Agent in writing of the details of such
adjustments. Additionally, notwithstanding Section 11.2 of the Equity
Definitions, Potential Adjustment Event shall not apply to this Transaction and,
if and to the extent that any event or condition occurs during the term of the
Transaction with respect to Counterparty and the Shares of the type described in
Section 11.2(e), the Calculation Agent shall not make any adjustment to the
terms relevant to the exercise, settlement or payment of the Transaction, except
to the extent otherwise described in this paragraph, without the prior written
consent of Counterparty.
 
        Extraordinary Events:    
 
       
 
  Merger Events:   Section 12.1(b) of the Equity Definitions is hereby amended
and restated in its entirety for purposes of this Confirmation so that

7



--------------------------------------------------------------------------------



 



         
 
      “Merger Event” means the occurrence of any event or condition set forth in
Section 10.06 of the Indenture.
 
       
 
  Tender Offer:   Section 12.1(d) of the Equity Definitions is hereby amended
and restated in its entirety for purposes of this Confirmation so that a “Tender
Offer” means the occurrence of any event or condition set forth in Clause (1) of
the definition of “Fundamental Change” in Section 1.01 of the Indenture.
 
       
 
  Consequences of Merger
Events and Tender Offers:   Notwithstanding Sections 12.2 and 12.3 of the Equity
Definitions, upon the occurrence of a Merger Event or Tender Offer, the
Calculation Agent shall, to the extent that any such Merger Event or Tender
Offer results in adjustments to the terms of the exercise, settlement or payment
under the Indenture, upon prior written notice to Counterparty, make the
corresponding adjustment in respect of any adjustment under the Indenture to any
one or more of the nature of the Shares, the Number of Options, the Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction; provided that such adjustment shall be made without
regard to (x) any adjustment to the Conversion Rate pursuant to
Sections 10.01(c), 10.04(g), or 10.04(h) of the Indenture and (y) unless and to
the extent otherwise agreed by Deutsche and Counterparty (and provided that
Deutsche may not be required so to agree), the election, if any, by Counterparty
to adjust the Conversion Rate and the related conversion obligation pursuant to
Section 10.01(d) of the Indenture.
 
       
 
  Nationalization,
Insolvency or Delisting:   Cancellation and Payment (Calculation Agent
Determination); provided that, in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange or the NASDAQ National Market System (or
their respective successors); if the Shares are immediately re-listed, re-traded
or re-quoted on any such exchange or quotation system, such exchange or
quotation system shall thereafter be deemed to be the Exchange; provided further
that, in determining any Cancellation Amount, notwithstanding any term or
provision in the Agreement or the Equity Definitions, the Calculation Agent
shall comply with the terms and provisions set forth in Section 8(n)(iii) of
this Confirmation.
 
       
 
  Additional Disruption Events:    
 
       
 
  (a) Change in Law:   Applicable (provided that clause (y) of this term set
forth in Section 12.9(a)(ii) of the Equity Definitions shall not apply)
 
       
 
  (b) Insolvency Filing:   Applicable
 
       
 
  (c) Hedging Disruption:   Applicable

8



--------------------------------------------------------------------------------



 



         
 
  Hedging Party:   For all applicable Additional Disruption Events, Deutsche
 
       
 
  Determining Party:   For all applicable Additional Disruption Events, Deutsche
 
       
 
  Non-Reliance:   Applicable
 
       
 
  Agreements and   Applicable.
 
  Acknowledgments    
 
  Regarding Hedging Activities:    
 
       
 
  Additional Acknowledgments:   Applicable

     3. Calculation Agent: Deutsche; provided that all calculations,
determinations and adjustments made by Deutsche in respect of this Transaction
as Calculation Agent shall be made in good faith and in a commercially
reasonable manner.
     4. Account Details:
Deutsche Payment Instructions:
Bank of New York
ABA 021-000-018
Deutsche Bank Securities Inc.
A/C 8900327634
FFC: 1459102610
Counterparty Payment Instructions:
To be provided by Counterparty.
     5. Offices:
The Office of Deutsche for the Transaction is:
Deutsche Bank AG London
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Attention: Documentation Department
Telephone:      212-250-5600
Facsimile:       212-797-9344
The Office of Counterparty for the Transaction is:
Parker Drilling Company
1401 Enclave Parkway, Suite 600
Houston, Texas 77077
Attn:      General Counsel

9



--------------------------------------------------------------------------------



 



6.   Notices: For purposes of this Confirmation:   (a)   Address for notices or
communications to Counterparty:

     
To:
  Parker Drilling Company
 
  1401 Enclave Parkway, Suite 600
 
  Houston, Texas 77077
Attn:
  General Counsel
Telephone:
  (281) 406-2000
Facsimile:
  (281) 406-2001

(b)   Address for notices or communications to Deutsche:

      c/o Deutsche Bank Securities Inc. 60 Wall Street, NYC60-0425 New York, NY
10005-2858 Attention: Equity Capital Markets
Telephone:
  212-250-5600
Facsimile:
  212-797-9344

7.   Representations, Warranties and Agreements:   (a)   In addition to the
representations and warranties in the Agreement and those contained elsewhere
herein, Counterparty represents and warrants to and for the benefit of, and
agrees with, Deutsche as follows:

  (i)   On the Trade Date, (A) none of Counterparty and its officers and
directors is aware of any material nonpublic information regarding Counterparty
or the Shares and (B) all reports and other documents filed by Counterparty with
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.     (ii)   (A) On the
Trade Date, the Shares or securities that are convertible into, or exchangeable
or exercisable for Shares, are not, and shall not be, subject to a “restricted
period,” as such term is defined in Regulation M under the Exchange Act
(“Regulation M”) and (B) Counterparty shall not engage in any “distribution,” as
such term is defined in Regulation M, other than a distribution meeting the
requirements of the exceptions set forth in sections 101(b)(10) and 102(b)(7) of
Regulation M, until the second Exchange Business Day immediately following the
Trade Date.

10



--------------------------------------------------------------------------------



 



  (iii)   On the Trade Date, neither Counterparty nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through Deutsche.     (iv)   Without limiting the
generality of Section 13.1 of the Equity Definitions, Counterparty acknowledges
that Deutsche is not making any representations or warranties with respect to
the treatment of the Transaction under FASB Statements 133, as amended, or 150,
EITF Issue No. 00-19 (or any successor issue statements) or under FASB’s
Liabilities & Equity Project.     (v)   Without limiting the generality of
Section 3(a)(iii) of the Agreement, the Transaction will not violate Rule 13e-1
or Rule 13e-4 under the Exchange Act.     (vi)   Prior to the Trade Date,
Counterparty shall deliver to Deutsche a resolution of Counterparty’s board of
directors authorizing the Transaction and such other certificate or certificates
as Deutsche shall reasonably request.     (vii)   Counterparty is not entering
into this Confirmation to create actual or apparent trading activity in the
Shares (or any security convertible into or exchangeable for Shares) in
violation of the Exchange Act or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.     (viii)   Counterparty
is not, and after giving effect to the transactions contemplated hereby will not
be, an “investment company” as such term is defined in the Investment Company
Act of 1940, as amended.     (ix)   On the Trade Date (A) the assets of
Counterparty at their fair valuation exceed the liabilities of Counterparty,
including contingent liabilities, (B) the capital of Counterparty is adequate to
conduct the business of Counterparty and (C) Counterparty has the ability to pay
its debts and obligations as such debts mature and does not intend to, or does
not believe that it will, incur debt beyond its ability to pay as such debts
mature.     (x)   On the Trade Date, the representations and warranties of
Counterparty set forth in Section 3 of the Agreement and Section 1(A) of the
Underwriting Agreement are true and correct.     (xi)   Counterparty understands
no obligations of Deutsche to it hereunder will be entitled to the benefit of
deposit insurance and that such obligations will not be guaranteed by any
affiliate of Deutsche or any governmental agency.

11



--------------------------------------------------------------------------------



 



(b)   Each of Deutsche and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

(c)   Each of Deutsche and Counterparty acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Deutsche that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d)   Each of Deutsche and Counterparty agrees and acknowledges that Deutsche is
a “financial institution,” “swap participant” and “financial participant”, and
that Counterparty is a “swap participant”, in each case within the meaning of
Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United States Code
(the “Bankruptcy Code”). The parties hereto further agree and acknowledge
(A) that this Confirmation is (i) a “securities contract,” as such term is
defined in Section 741(7) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder is a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder is a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that Deutsche is
entitled to the protections afforded by, among other sections, Section
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.

(e)   Counterparty shall deliver to Deutsche an opinion of counsel, dated as of
the Effective Date and reasonably acceptable to Deutsche in form and substance,
with respect to the matters set forth in Section 3(a) of the Agreement.

8.   Other Provisions:

(a)   Additional Termination Events. The occurrence of (i) an event of default
with respect to Counterparty under the terms of the Convertible Securities as
set forth in Section 6.01 of the Indenture which results in an acceleration of
indebtedness evidenced by the outstanding Securities under the Indenture,
(ii) an Amendment Event or (iii) a Repayment Event shall be an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party and Deutsche shall be
the party entitled to designate an Early Termination Date pursuant to Section
6(b) of the Agreement; provided that in the case of a Repayment Event the
Transaction shall be subject to termination only in respect of the number of
Convertible Securities that cease to be outstanding in connection with or as a
result of such Repayment Event.

     “Amendment Event” means that Counterparty amends, modifies, supplements or
waives any term of the Indenture or the Convertible Securities governing the
principal amount, coupon, maturity, repurchase obligation of Counterparty,
redemption right of Counterparty, any term relating to conversion of the
Convertible Securities (including changes to the conversion price, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Securities to amend.

12



--------------------------------------------------------------------------------



 



     “Repayment Event” means that (A) any Convertible Securities are repurchased
(whether in connection with or as a result of a change of control, howsoever
defined, or for any other reason) by Counterparty or any of its subsidiaries,
(B) any Convertible Securities are delivered to Counterparty in exchange for
delivery of any property or assets of Counterparty or any of its subsidiaries
(howsoever described), (C) any principal of any of the Convertible Securities is
repaid prior to the final maturity date of the Convertible Securities (whether
following acceleration of the Convertible Securities or otherwise), or (D) any
Convertible Securities are exchanged by or for the benefit of the holders
thereof for any other securities of Counterparty or any of its affiliates (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction; provided that, in the case of clause (B) and clause (D),
conversions of the Convertible Securities pursuant to the terms of the Indenture
as in effect on the date hereof shall not be Repayment Events.

(b)   Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, subject to Section 8(k) below, Deutsche shall owe
Counterparty any amount pursuant to Section 12.2 or 12.3 of the Equity
Definitions and “Consequences of Merger Events and Tender Offers” above, or
Sections 12.6, 12.7 or 12.9 of the Equity Definitions (except in the event of an
Insolvency, a Nationalization, a Tender Offer or a Merger Event, in each case,
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the
event of an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, that resulted
from an event or events within Counterparty’s control) (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to require Deutsche
to satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to Deutsche, confirmed in
writing within one Scheduled Trading Day, between the hours of 9:00 A.M. and
4:00 P.M. New York City time on the Merger Date, Tender Offer Date, Announcement
Date or Early Termination Date, as applicable (“Notice of Share Termination”).
Upon such Notice of Share Termination, the following provisions shall apply on
the Scheduled Trading Day immediately following the Merger Date, the Tender
Offer Date, Announcement Date or Early Termination Date, as applicable:

     
Share Termination Alternative:
  Applicable and means that Deutsche shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.
 
   
Share Termination Delivery
Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price. For the avoidance of
doubt (and notwithstanding anything herein, in the Agreement or otherwise to the
contrary), the Share Termination Delivery Property may included shares which are
unregistered under the Securities Act.
 
   
Share Termination Unit Price:
  The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Deutsche at the time of notification of the Payment Obligation.

13



--------------------------------------------------------------------------------



 



     
Share Termination Delivery Unit:
  In the case of a Termination Event, Event of Default or Delisting, one Share
or, in the case of an Insolvency, Nationalization, Merger Event or Tender Offer,
a unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.
 
   
Failure to Deliver:
  Applicable
 
   
Other Applicable Provisions:
  If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11(i), (iv) and (v) of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) and 9.12 of the
Equity Definitions will be applicable, except that all references in such
provisions to “Physically-Settled” shall be read as references to “settled by
Share Termination Alternative” and all references to “Shares” shall be read as
references to “Share Termination Delivery Units”.

(c)   Disposition of Hedge Shares. Counterparty hereby agrees that if, in the
commercially reasonable judgment of Deutsche acting in good faith, any Shares
(the “Hedge Shares”) acquired by Deutsche for the purpose of hedging its
obligations pursuant to the Transaction cannot be sold in the public market by
Deutsche without registration under the Securities Act (other than as a result
of Deutsche being an affiliate, as such term is used in the Securities Act and
rules and regulations promulgated thereunder, of Counterparty), Counterparty
shall, at its election: (i) in order to allow Deutsche to sell the Hedge Shares
in a registered offering, make available to Deutsche an effective registration
statement under the Securities Act to cover the resale of such Hedge Shares and
(A) enter into an agreement, in form and substance satisfactory to Deutsche,
substantially in the form of an underwriting agreement for a registered
offering, (B) provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities, (C) provide disclosure opinions of
nationally recognized outside counsel to Counterparty reasonably acceptable to
Deutsche, (D) provide other customary opinions, certificates and closing
documents customary in form for registered offerings of equity securities and
(E) afford Deutsche a reasonable opportunity to conduct a “due diligence”
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities; provided, however, that if Deutsche, in its
commercially reasonable judgment, is not reasonably satisfied with access to
Counterparty’s due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this Section 8(c) shall
apply at the election of Counterparty; (ii) in order to allow Deutsche to sell
the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement underwriting agreements
customary for private placements of equity securities, in form and substance
reasonably satisfactory to Deutsche, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Deutsche, due diligence rights (for Deutsche or any designated
buyer of the Hedge Shares from Deutsche), opinions and certificates and such
other documentation as is customary for private placements agreements, all
reasonably acceptable to Deutsche (in which case, the Calculation Agent shall
make any adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Deutsche for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the

14



--------------------------------------------------------------------------------



 



    Hedge Shares from Deutsche at the VWAP Price on such Exchange Business Days,
and in the amounts, requested by Deutsche. “VWAP Price” means, on any Exchange
Business Day, the per Share volume-weighted average price as displayed under the
heading “Bloomberg VWAP” on Bloomberg page PKD.N <equity> VAP (or any successor
thereto) in respect of the period from 9:30 a.m. to 4:00 p.m. (New York City
time) on such Exchange Business Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Exchange Business Day, as
determined by the Calculation Agent using a volume-weighted method).

(d)   Amendment to Equity Definitions. The following amendment shall be made to
the Equity Definitions:

     (i) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Deutsche’s option, the occurrence of any of the events specified in
Section 6.01(h) or (i) of the Indenture.”
     (ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1)
replacing “either party may elect” with “Deutsche may elect” and (2) replacing
“notice to the other party “with “notice to Counterparty” in the first sentence
of such section.

(e)   Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Deutsche a written notice of
such repurchase (a “Repurchase Notice”) on such day if, following such
repurchase, the Notice Percentage as determined on such day is (i) greater than
6% and (ii) greater by 0.5% than the Notice Percentage included in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Notice Percentage as of the date hereof).
The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares and the denominator
of which is the number of Shares outstanding on such day. In the event that
Counterparty fails to provide Deutsche with a Repurchase Notice on the day and
in the manner specified in this Section 8(e) then Counterparty agrees to
indemnify and hold harmless Deutsche, its affiliates and their respective
directors, officers, employees, agents and controlling persons (Deutsche and
each such person being an “Indemnified Party”) from and against any and all
losses, claims, damages and liabilities (or actions in respect thereof), joint
or several, to which such Indemnified Party may become subject under applicable
securities laws, including without limitation, Section 16 of the Exchange Act,
relating to or arising out of such failure. If for any reason the foregoing
indemnification is unavailable to any Indemnified Party or insufficient to hold
harmless any Indemnified Party, then Counterparty shall contribute, to the
maximum extent permitted by law, to the amount paid or payable by the
Indemnified Party as a result of such loss, claim, damage or liability. In
addition, Counterparty will reimburse any Indemnified Party for all expenses
(including reasonable counsel fees and expenses) reasonably incurred (after
notice to Counterparty in the form of a documented invoice) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising from such failure,
whether or not such Indemnified Party is a party thereto and whether or not such
claim, action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Deutsche.

(f)   Transfer and Assignment. Deutsche may not transfer or assign its rights
and obligations hereunder and under the Agreement, in whole or in part, without
the Issuer’s prior written consent. If at any time at which the Equity
Percentage exceeds 8%, Deutsche, in its discretion, is unable to

15



--------------------------------------------------------------------------------



 



    effect a transfer or assignment of a portion of its rights and obligations
under this Transaction with the prior written consent of Counterparty (such
consent not to be unreasonably withheld) covering the number of Shares causing
the Equity Percentage to exceed 8% (the “Excess Shares”) after its commercially
reasonable efforts on pricing terms reasonably acceptable to Deutsche such that
the Equity Percentage is reduced to 8% or less, Deutsche may designate any
Scheduled Trading Day as an Early Termination Date with respect to a such
portion (the “Terminated Portion”) of the Transaction constituting the Excess
Shares, such that the Equity Percentage following such partial termination will
be equal to or less than 8%. In the event that Deutsche so designates an Early
Termination Date with respect to such a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement and Section 8(b)
of this Confirmation as if (i) an Early Termination Date had been designated in
respect of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Counterparty shall be the sole Affected Party with respect to
such partial termination and (iii) such portion of the Transaction shall be the
only Terminated Transaction. The “Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the sum of
the number of Shares that Deutsche or any of its affiliates beneficially own
(within the meaning of Section 13 of the Exchange Act) on such day, other than
any Shares so owned as a hedge of the Transaction, and the Number of Shares and
(B) the denominator of which is the number of Shares outstanding on such day.

(g)   Staggered Settlement. Deutsche may, by notice to Counterparty prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares on
two or more dates (each, a “Staggered Settlement Date”) or at two or more times
on the Nominal Settlement Date as follows:

  (i)   in such notice, Deutsche will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date, but not prior to the beginning of the related “Cash Settlement
Averaging Period”) or delivery times and how it will allocate the Shares it is
required to deliver hereunder among the Staggered Settlement Dates or delivery
times;     (ii)   the aggregate number of Shares that Deutsche will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Deutsche would otherwise be required to
deliver on such Nominal Settlement Date; and     (iii)   Deutsche shall
reimburse Counterparty for all reasonable and documented operational expenses
related to said staggered settlement.

(h)   Right to Extend. Deutsche may postpone any Potential Exercise Date or any
other date of valuation or delivery by Deutsche, with respect to some or all of
the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Shares it is required to deliver hereunder), if
Deutsche determines, in its reasonable discretion, and with the prior written
consent of Counterparty (such consent not to be unreasonably withheld), that
such extension is reasonably necessary or appropriate to preserve Deutsche’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions or to enable Deutsche to effect purchases of Shares in connection
with its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Deutsche were Counterparty or an affiliated purchaser of Counterparty,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Deutsche.

16



--------------------------------------------------------------------------------



 



(i)   Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(j)   Designation by Deutsche. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Deutsche to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Deutsche may designate any of its affiliates to purchase, sell, receive or
deliver such shares or other securities and otherwise to perform Deutsche
obligations in respect of the Transaction and any such designee may assume such
obligations. Deutsche shall be discharged of its obligations to Counterparty to
the extent of any such performance, and shall not be discharged at any time
prior thereto.

(k)   No Netting and Set-off. Multiple Transaction Payment Netting and the
provisions of Section 6(f) of the Agreement shall not apply. Each party waives
any and all rights it may have to set-off delivery or payment obligations it
owes to the other party under the Transaction against any delivery or payment
obligation owed to it by the other party, whether arising under the Agreement,
under any other agreement between the parties thereto, by operation or law or
otherwise.

(l)   Equity Rights. Deutsche acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement.

(m)   Early Unwind. In the event the sale by Counterparty of the Convertible
Securities is not consummated with the initial purchasers pursuant to the
Underwriting Agreement for any reason by the close of business in New York on
July 5 (or such later date as agreed upon by the parties, which in no event
shall be later than July 10) (July 5 or such later date being the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”), on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Deutsche and Counterparty thereunder shall be cancelled and
terminated and (ii) Counterparty shall pay to Deutsche an amount in cash equal
to the aggregate amount of costs and expenses reasonably incurred by Deutsche
relating to the unwinding of Deutsche’s hedging activities in respect of the
Transaction (including market losses incurred in reselling any Shares purchased
by Deutsche or its affiliates in connection with such hedging activities).
Following such termination, cancellation and payment, each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of either
party arising out of and to be performed in connection with the Transaction
either prior to or after the Early Unwind Date. Deutsche and Counterparty
represent and acknowledge to the other that upon an Early Unwind and following
the payment referred to above, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

(n)   Amendments to the Agreement. Notwithstanding any term or provision
contained in the Agreement, (i) no Potential Event of Default or Event of
Default shall apply with respect to Counterparty as a defaulting party, and no
Termination Event shall apply with respect to Counterparty as an Affected Party,
in each and any such case, except to the extent any such Event of Default or
Termination Event results in the occurrence and continuance of an Additional

17



--------------------------------------------------------------------------------



 



    Termination Event (as specified in this Confirmation) or an Extraordinary
Event elected as being applicable in this Confirmation and Counterparty shall
have no Specified Entities or Credit Support Providers for purposes of the
Agreement and this Transaction; (ii) without limiting the generality of the
foregoing, the Events of Default specified in Sections 5(a)(i), (ii) (except to
the extent that any violation of any such agreement or obligation described
therein or in this Confirmation (x) would reasonably be expected to have a
material adverse effect on the ability of BofA to perform its obligations under
this Transaction or (y) pertains to the disposition of Hedge Shares pursuant to
Section 8(c) of this Confirmation), (iii), (iv) (except to the extent any
misrepresentation made under this Confirmation or under the Agreement would
reasonably be expected to have a material adverse effect on the ability of
Deutsche to perform its obligations under this Transaction), (v), (vi) or
(vii) of the Agreement, and the Termination Events specified in the Agreement,
shall not apply with respect to Counterparty; and (iii) with respect to any
early termination of all or any portion of this Transaction for any reason
pursuant to the terms of this Confirmation, the Equity Definitions and/or the
Agreement, and additionally notwithstanding any term or provision in the Equity
Definitions, (A) any amount payable (or to be payable) by either party hereto to
the other party hereto arising as a result of such early termination (including
any costs resulting from unwinding hedging transactions) shall be determined in
good faith and in a commercially reasonable manner and (B) without limiting the
foregoing, the party determining the amount of any such payment (whether
Deutsche, Counterparty or the Calculation Agent) shall (1) utilize commercially
reasonable procedures and methodologies so as to produce a commercially
reasonable determination of such amount, and (2) disclose in reasonable detail
the material information utilized (or to be utilized) by such party in making
such determination.

(o)   Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Deutsche and Counterparty shall be transmitted exclusively
through Agent.

(p)   Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEUTSCHE HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEUTSCHE OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(q)   Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

18



--------------------------------------------------------------------------------



 



Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Deutsche a facsimile of the fully-executed
Confirmation to Deutsche at 44 113 336 2009. Originals shall be provided for
your execution upon your request.
We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

          Very truly yours,   DEUTSCHE BANK AG LONDON
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        DEUTSCHE BANK SECURITIES INC. acting solely as Agent in connection with
this Transaction
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
       
By:
       
 
 
 
Name:    
 
  Title:       Counterparty hereby agrees to, accepts and confirms the terms of
the foregoing as of the Trade Date.   PARKER DRILLING COMPANY
 
       
By:
       
 
 
 
Name:    
 
  Title:    

19